DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
The Request for Continued Examination filed on June 8, 2021, and the Amendment and Response to Final Office Action filed on June 8, 2021 are acknowledged.
Claims 1-10 and 22-31 are pending, and are being examined on the merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed June 8, 2021 have been fully considered.
All of the previously made rejections are withdrawn in view of Applicant’s amendments 
to the claims.

Information Disclosure Statement
The Information Disclosure Statement submitted June 8, 2021 has been considered.

Claim Interpretation
Independent claim 1 recites, in part, “detecting the expression level of PRAME and C6orf218 … by a hybridization assay”, while independent claim 22 recites, in part, “detecting the expression level of PRAME and C6orf218 with a detectably labeled probe that hybridizes to a nucleic acid …”. 
Claims 3 and 7 (which depend from claim 1), and claims 24 and 29 (which depend from claim 22), each refer to hybridization assays. All of the various assays recited in these claims involve hybridization in some manner, whether that be hybridization of a labeled probe, or hybridization of a primer for reverse transcription, amplification or sequencing. Therefore, claims 3 and 7 further limit the claim 1 “hybridization assay”, and claims 24 and 29 further limit the claim 22 “ detecting … with a … probe that hybridizes”, to these particular types of assays. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 2 recites the limitation “the nucleic acid molecule expressed from PRAME and the nucleic acid molecule expressed from C6orf218 each comprise an RNA molecule”.  It is not clear that there are any nucleic acid molecules other than RNA that can be expressed from PRAME or C6orf218. Consequently, claim 2 does not further limit claim 1, from which it depends, and is in improper dependent form.
The Office suggests combining the subject matter of claims 2 and 3 into a single claim. For example, claim 2 could be canceled and claim 3 could be amended to recite “providing that determining an expression level of the nucleic acid molecule expressed from PRAME and the nucleic acid molecule expressed from C6orf218, wherein the PRAME and C6orf218 nucleic acid molecules each comprise an RNA molecule, comprises generating a cDNA product from each of the PRAME and C6orf218 RNA molecules, and amplifying …”.

Claim 23 recites similar language to claim 2, and is rejected for the same reason. 
The Office suggests combining the subject matter of claims 23 and 24 into a single claim.



Allowable Subject Matter
Claims 1, 4-10, 22 and 25-31 are allowed at least for the reasons already of record in the Non-Final Office Action mailed January 7, 2021 and the Final Office Action mailed April 28, 2021. 

Claims 3 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Claims 1-10 and 22-31 are being examined on the merits. Claims 2 and 23 are rejected. Claims 3 and 24 are objected to. Claims 1, 4-10, 22 and 25-31 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637